Citation Nr: 0637924	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-40 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for ulcerative 
colitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for psoriasis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran's served on active duty from February 1992 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The veteran has recently raised the claim of service 
connection for depression on a secondary basis.  The Board, 
however, may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  The RO has not adjudicated this issue and the 
Board may not unilaterally take jurisdiction of this claim 

The RO should take appropriate action to adjudicate this new 
claim.  In any event, no other issue is before the Board at 
this time.


FINDING OF FACT

In October 2006, prior to the promulgation of a decision in 
the appeal, the Board received specific notification from the 
veteran that he was withdrawing the claims he had appealed to 
the Board.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the veteran 
have been met.
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) and (c) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  

In a statement received at the Board in October 2006, the 
veteran withdrew his claims, withdrawing the claim of 
entitlement to an increased evaluation for ulcerative colitis 
and requesting that the claim of entitlement to an increased 
evaluation for psoriasis, currently evaluated as 30 percent 
disabling, be postponed until after his claim for depression 
has been rated.

The Board does not postpone its decisions.  However, the 
Board has accepted this statement as the veteran's request to 
withdraw this appeal until after the adjudication of the 
claim of service connection for depression has been fully 
adjudicated by the VA.  After this adjudication is complete, 
or if the service connected disability worsens during this 
time, the veteran may reapply for an increased evaluation for 
this disorder (in writing), without prejudice.

ORDER

Entitlement to an increased evaluation for ulcerative colitis 
is dismissed.

Entitlement to an increased evaluation for psoriasis is 
dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


